Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 16, 2020

The Court of Appeals hereby passes the following order:

A20A0946. ROSEMARIE RIZZO v. BANK OF AMERICA, N.A.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, defendant Rosemarie Rizzo appealed to the superior court, which
granted the plaintiff’s motion for summary judgment and issued a writ of possession
in favor of the plaintiff in an order entered on October 14, 2019. Rizzo filed this
direct appeal on November 8, 2019. We lack jurisdiction for two reasons.
      First, appeals from superior court decisions reviewing lower court decisions by
certiorari or de novo proceedings must be initiated by filing an application for
discretionary appeal. OCGA § 5-6-35 (a) (1), (b); Bullock v. Sand, 260 Ga. App. 874,
875 (581 SE2d 333) (2003). “Compliance with the discretionary appeals procedure
is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). Rizzo’s failure to follow the proper procedure deprives us of
jurisdiction over this direct appeal.
      Second, while a notice of appeal generally may be filed within 30 days of entry
of the order sought to be appealed, appeals in dispossessory actions must be filed
within 7 days of the date the judgment was entered. See OCGA § 44-7-56; Radio
Sandy Springs, Inc. v. Allen Road Joint Venture, 311 Ga. App. 334, 335-336 (715
SE2d 752) (2011). Rizzo’s notice of appeal is untimely, as it was filed 25 days after
the superior court’s order was entered.
      For each of these reasons, Rizzo’s appeal is hereby DISMISSED for lack of
jurisdiction.


                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     01/16/2020
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.